Title: To George Washington from Samuel Huntington, 3 August 1780
From: Huntington, Samuel
To: Washington, George


					
						sir
						Philadelphia August 3. 1780
					
					By the enclosed Act of Congress of the 2. Instant you will be informed that all restrictions by any former Acts of Congress which confine the Operations of the Commander in Chief to the Limits of these United States are taken off. I have the Honour to be with every Sentiment of Esteem and respect your Excellency’s most obedient humble servant
					
						Sam. Huntington President
					
				